Citation Nr: 0725631	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-24 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran does not appear to be contending that he is a 
combat veteran.  While his service personnel records confirm 
that he served in Vietnam, he was not awarded medals 
indicative of combat.  His military occupational speciality 
(MOS) was air force maintenance and repair.  As there is no 
objective evidence that the veteran participated in combat, 
the law requires that his claimed stressor be corroborated by 
evidence other than his lay testimony or the diagnoses of 
PTSD.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran was stationed at Cam Ranh Bay Air Base beginning 
in December 1965, shortly after the base was first opened.  
Although service personnel records show he was assigned to 
air force maintenance and repair, he contends he was also 
assigned to base security, and digging and manning foxholes.  
The veteran contends that, while on base security, he was 
provided with only an unloaded weapon for protection, took 
sniper fire, and heard and observed other positions engaged 
with the enemy.  The veteran also stated that the deaths of 
pilots he knew and seeing dead bodies was a stressor.  

During a June 2005 hearing, the Decision Review Officer asked 
the veteran for specific stressor dates, and they agreed on 
December 1965 through February 1966.  The RO attempted to 
verify the veteran's stressors through the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit Records Research (CURR)); 
however, additional development is needed in this regard.

In the July 2004 Form 9, the veteran lists several persons 
stationed with him in Vietnam who would be able to 
corroborate his stressors.  The veteran should be informed 
that he should contact these persons himself and obtain 
statements in support of his claim.

The veteran was treated at the VA treatment facility in Bay 
Pines, Florida.  Although he submitted some records from this 
facility, it appears the RO did not submit its own request 
for the complete records.  Also, the veteran indicated that 
he receives treatment from the St. Petersburg, Florida, Vet 
Center, but those records have not yet been associated with 
the claims file, although the veteran has submitted 
statements from providers at the Vet Center.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be advised that he 
should contact the persons listed in his 
July 2004 Form 9 and ask them to provide 
statements corroborating his claimed 
stressors.

2.  Obtain outpatient treatment records 
from the VAMC in Bay Pines, Florida, 
dated from February 2006 to the present.

3.  If the veteran signs the appropriate 
release, obtain treatment records from 
the St. Petersburg Vet Center.  If these 
records cannot be obtained, then evidence 
of attempts to retrieve these records 
should be associated with the claims 
file.

4.  Ask the JSRRC to research quarterly 
historical reports for air maintenance 
and casualty information from the 12th 
Field Maintenance Squad, or its higher 
command, and whether soldiers killed-in-
action or wounded-in-action were 
transported through Cam Ranh Bay and at 
what regularity, for the period from 
December 1965 to February 1966.

5.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine disability 
eligibility.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  

If any claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

